Luke, J.
H. P. Morris was indicted (1) for knowingly permitting to be located on his premises apparatus for manufacturing intoxicating liquor, and (2) for unlawfully possessing intoxicating liquor. We have carefully examined the record, and are satisfied that the evidence supports the general verdict of guilty.
The trial judge approved grounds 2- and 3 of the amendment to the motion for a new trial, but disapproved grounds 1 and 4. Ground 2 is as follows: “That the judgment of the court is erroneous and prejudicial and harmful to the defendant, for that the court in said judgment uses this language: ‘Said defendant during his probation is to make no remarks against the sheriff of *766Dooly county or any other witness that testified against him.’ Said inhibition being contrary to law and without law to support it.” We quote from Chapman v. State, 118 Ga. 58 (44 S. E. 814) : “If there has been a lawful verdict of conviction rendered in a criminal case, an error committed by the judge in the imposition of the sentence will be no sufficient reason for setting aside the verdict and trying the accused again upon the question of his guilt or innocence.” See also Martin v. City of Rome, 15 Ga. App. 496 (83 S. E. 872); Clark v. State, 28 Ga. App. 236 (4), 237, 238 (111 S. E. 760).
Ground 3 is merely an elaboration of the general grounds, which have already been held to be without merit.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworlh, J., absent on account of illness.